Plaintiff filed this bill to require defendant to remove and discharge of record a notice of lis pendens, recorded in connection with a suit for divorce brought by defendant against Joseph Silberstein, who is plaintiff's son.
Plaintiff alleged that she owns the property described in the notice; that Joseph has no interest in it, as defendant well knows; that plaintiff has erected two buildings thereon; that before the filing of notice of lis pendens she negotiated mortgages in the sum of $85,000 and $45,000, respectively, to finance them, but cannot close the transactions because of thelis pendens; that materialmen and laborers are clamoring for their pay; and that defendant caused the notice of lis pendens
to be recorded maliciously and for the purpose of hindering and inconveniencing plaintiff. Plaintiff did not mention her relationship to Joseph or defendant nor set up the cost of the buildings or any details of the financing. Her bill is very general in its charges.
Defendant filed a verified answer to an order to show cause why a mandatory injunction should not issue to require her forthwith to discharge the lis pendens, charged that Joseph owns part or whole interest in the various parcels described, that he and not plaintiff erected the buildings, that he conveyed the property to plaintiff without consideration by antedated deeds and upon a fraudulent conspiracy with plaintiff to prevent defendant from subjecting the property to her claims for dower and alimony in the divorce suit; that in a special proceeding in such action plaintiff refused to answer any questions regarding her financial relationship with her son; and that plaintiff is wealthy and financially able to pay any claims against the buildings without recourse to mortgages. *Page 194 
On the bill and answer, and without testimony or affidavits, the court ordered the defendant to vacate the lis pendens of record and, —
"after the recording of the proposed mortgages now contemplated by plaintiff, that the defendant shall have the privilege of filing a lis pendens subject to the then existing mortgages."
Plaintiff, not being a party to the divorce suit, may maintain a bill in chancery to discharge the lis pendens upon her property. Sternberger v. Tunison, 92 N.J. Eq. 159
(111 A. 309).
It is the province of a preliminary order to maintain thestatus quo. The court would be justified in protecting plaintiff and the property from loss occasioned through prevention of proper and bona fide financing of the buildings by recording the notice of lis pendens. But an order must be based upon a showing of facts warranting it. The general allegations of the bill and the grave and undenied charges of the defendant do not constitute such a showing. The order made is also subject to the objection that it is not specific in terms. The order will be set aside, with costs to defendant, but without prejudice to further proceedings.
WIEST, C.J., and CLARK, McDONALD, POTTER, SHARPE, and NORTH, JJ., concurred. BUTZEL, J., did not sit. *Page 195